EXHIBIT 10.2

 

2U, INC.
STOCK OPTION GRANT NOTICE
(AMENDED AND RESTATED 2014 EQUITY INCENTIVE PLAN)
(US)

 

2U, Inc. (the “Company”), pursuant to its Amended and Restated 2014 Equity
Incentive Plan (the “Plan”), hereby grants to Optionholder an option to purchase
the number of shares of the Company’s Common Stock set forth below (the
“Option”).  This Option is subject to all of the terms and conditions as set
forth in this Stock Option Grant Notice (this “Notice”), in the Option Agreement
and in the Plan, both of which are attached to this Notice and incorporated in
this Notice in their entirety.  Capitalized terms not explicitly defined in this
Notice but defined in the Plan or the Option Agreement will have the same
definitions as in the Plan or the Option Agreement, as applicable.  If there is
any conflict between the terms in this Notice or the Option Agreement and the
Plan, the terms of the Plan will control.

 

Optionholder:

Date of Grant:

Vesting Commencement Date:

Number of Shares Subject to Option:

Exercise Price (Per Share):

Total Exercise Price:

Expiration Date:

 

Type of Grant:

o  Incentive Stock Option(1)

o  Nonstatutory Stock Option

 

Exercise Schedule:

Same as Vesting Schedule

 

 

Vesting Schedule:

 

 

 

Payment:

By one or a combination of the following items (described in the Option
Agreement):

 

 

 

o    By cash or check

 

o    By delivery of already-owned shares, if the Common Stock is publicly traded

 

o    Pursuant to a “broker-assisted exercise” program, if the Common Stock is
publicly traded

 

o    If and only to the extent the option is a Nonstatutory Stock Option, and
subject to the Company’s consent at or prior to the time of exercise, by a “net
exercise” arrangement

 

Additional Terms/Acknowledgements:  Optionholder acknowledges receipt of, and
understands and agrees to, this Notice, the Option Agreement, the Plan and any
stock plan prospectus for this Plan.  As of the Date of Grant, this Notice, the
Option Agreement, and the Plan set forth the entire understanding between
Optionholder and the Company regarding the Option and supersede all prior oral
and written agreements on the Option, with the exception, if applicable, of any
compensation recovery policy that is adopted by the Company or is otherwise
required by applicable law.  By accepting the Option, Optionholder consents to
receive documents governing the Option by electronic delivery and to participate
in the Plan through an online or electronic system established and maintained by
the Company or another third party designated by the Company.

 

--------------------------------------------------------------------------------

(1)  If this is an Incentive Stock Option, it (plus other outstanding Incentive
Stock Options) cannot be first exercisable for more than $100,000 in value
(measured by exercise price) in any calendar year.  Any excess over $100,000 is
a Nonstatutory Stock Option.

 

1

--------------------------------------------------------------------------------


 

2U, INC.

 

OPTIONHOLDER:

 

 

 

By:

 

 

 

Signature

 

Signature

 

 

 

Title:

 

 

Date:

 

 

 

 

 

 

Date:

 

 

 

 

ATTACHMENTS:  Option Agreement, Amended and Restated 2014 Equity Incentive Plan

 

2

--------------------------------------------------------------------------------


 

ATTACHMENT I

 

OPTION AGREEMENT

 

--------------------------------------------------------------------------------


 

2U, INC.
AMENDED AND RESTATED 2014 EQUITY INCENTIVE PLAN
OPTION AGREEMENT
(INCENTIVE STOCK OPTION OR NONSTATUTORY STOCK OPTION)
(US)

 

Pursuant to your Stock Option Grant Notice (“Grant Notice”) and this Option
Agreement, 2U, Inc. (the “Company”) has granted you an option (the “Option”)
under its Amended and Restated 2014 Equity Incentive Plan (the “Plan”) to
purchase the number of shares of the Company’s Common Stock indicated in your
Grant Notice at the exercise price indicated in your Grant Notice.  The Option
is granted to you effective as of the date of grant set forth in the Grant
Notice (the “Date of Grant”).  If there is any conflict between the terms in
this Option Agreement and the Plan, the terms of the Plan will control. 
Capitalized terms not explicitly defined in this Option Agreement or in the
Grant Notice but defined in the Plan will have the same definitions as in the
Plan.

 

The details of your Option, in addition to those set forth in the Grant Notice
and the Plan, are as follows:

 

1.                                      VESTING.  Your Option will vest as
provided in your Grant Notice.  Vesting will cease upon the termination of your
Continuous Service.

 

2.                                      NUMBER OF SHARES AND EXERCISE PRICE. 
The number of shares of Common Stock subject to your Option and the exercise
price per share in your Grant Notice will be adjusted for Capitalization
Adjustments as provided in the Plan.

 

3.                                      EXERCISE PRIOR TO VESTING (“EARLY
EXERCISE”).  You may not exercise your Option prior to vesting.

 

4.                                      METHOD OF PAYMENT.  You must pay the
full amount of the exercise price for the shares you wish to exercise.  You may
pay the exercise price in cash or by check or in any other manner permitted by
your Grant Notice, which may include one or more of the following:

 

(a)                                 Provided that at the time of exercise the
Common Stock is publicly traded, pursuant to a program that, prior to the
issuance of Common Stock, results in either the receipt of cash (or check) by
the Company or the receipt of irrevocable instructions to pay the aggregate
exercise price to the Company from the sales proceeds.  This manner of payment
is also known as a “broker-assisted exercise,” “same day sale,” or “sell to
cover.”

 

(b)                                 Provided that at the time of exercise the
Common Stock is publicly traded, by delivery to the Company (either by actual
delivery or attestation) of already-owned shares of Common Stock that are owned
free and clear of any liens, claims, encumbrances or security interests, and
that are valued at Fair Market Value on the date of exercise.  “Delivery” for
these purposes, in the sole discretion of the Company at the time you exercise
your Option, will include delivery to the Company of your attestation of
ownership of such shares of Common Stock in a form approved by the Company.  You
may not exercise your Option by delivery to the

 

1

--------------------------------------------------------------------------------


 

Company of Common Stock if doing so would violate the provisions of any law,
regulation or agreement restricting the redemption of the Company’s stock.

 

(c)                                  If your Option is a Nonstatutory Stock
Option, subject to the consent of the Company at or prior to the time of
exercise, by a “net exercise” arrangement pursuant to which the Company will
reduce the number of shares of Common Stock issued upon exercise of your Option
by the largest whole number of shares with a Fair Market Value that does not
exceed the aggregate exercise price.  You must pay any remaining balance of the
aggregate exercise price not satisfied by the “net exercise” in cash or other
permitted form of payment.  Shares of Common Stock will no longer be outstanding
under your Option and will not be exercisable thereafter if those shares (i) are
used to pay the exercise price pursuant to the “net exercise,” (ii) are
delivered to you as a result of such exercise, and (iii) are withheld to satisfy
your tax withholding obligations.

 

5.                                      WHOLE SHARES.  You may exercise your
Option only for whole shares of Common Stock.

 

6.                                      SECURITIES LAW COMPLIANCE.  In no event
may you exercise your Option unless the shares of Common Stock issuable upon
exercise are then registered under the Securities Act or, if not registered, the
Company has determined that your exercise and the issuance of the shares would
be exempt from the registration requirements of the Securities Act.  The
exercise of your Option also must comply with all other applicable laws and
regulations governing your Option, and you may not exercise your Option if the
Company determines that such exercise would not be in material compliance with
such laws and regulations.

 

7.                                      TERM.  You may not exercise your Option
before the Date of Grant or after the expiration of the Option’s term.  The term
of your Option expires, subject to the provisions of Section 5(h) of the Plan,
upon the earliest of the following:

 

(a)                                 immediately upon the termination of your
Continuous Service for Cause;

 

(b)                                 three (3) months after the termination of
your Continuous Service for any reason other than Cause, your Disability or your
death (except as otherwise provided in Section 7(d) below); provided, however,
that if during any part of such three (3) month period your Option is not
exercisable solely because doing so would violate the registration requirements
under the Securities Act, your Option will not expire until the earlier of the
Expiration Date or until it has been exercisable for an aggregate period of
three (3) months after the termination of your Continuous Service; provided
further, if during any part of such three (3) month period, the sale of any
Common Stock received upon exercise of your Option would violate the Company’s
insider trading policy, then your Option will not expire until the earlier of
the Expiration Date or until it has been exercisable for an aggregate period of
three (3) months after the termination of your Continuous Service during which
the sale of the Common Stock received upon exercise of your Option would not be
in violation of the Company’s insider trading policy.

 

(c)                                  twelve (12) months after the termination of
your Continuous Service due to your Disability (except as otherwise provided in
Section 7(d)) below;

 

2

--------------------------------------------------------------------------------


 

(d)                                 eighteen (18) months after your death if you
die either during your Continuous Service or within three (3) months after your
Continuous Service terminates for any reason other than Cause;

 

(e)                                  the Expiration Date indicated in your Grant
Notice; or

 

(f)                                   the day before the tenth (10th)
anniversary of the Date of Grant.

 

If your Option is an Incentive Stock Option, note that to obtain the federal
income tax advantages associated with an Incentive Stock Option, the Code
requires that at all times beginning on the Date of Grant and ending on the day
three (3) months before the date of your Option’s exercise, you must be an
employee of the Company or an Affiliate, except in the event of your death or
Disability.  The Company has provided for extended exercisability of your Option
under certain circumstances for your benefit but cannot guarantee that your
Option will necessarily be treated as an Incentive Stock Option if you continue
to provide services to the Company or an Affiliate as a Consultant or Director
after your employment terminates or if you otherwise exercise your Option more
than three (3) months after the date your employment with the Company or an
Affiliate terminates.

 

8.                                      EXERCISE.

 

(a)                                 You may exercise the vested portion of your
Option during its term by (i) delivering a Notice of Exercise (in a form
designated by the Company), or making the required electronic election with the
Company’s designated broker, and (ii) paying the exercise price and any
applicable withholding taxes to the Company’s stock plan administrator, or such
other person as the Company may designate, together with such additional
documents as the Company may then require.

 

(b)                                 By exercising your Option you agree that, as
a condition to any exercise of your Option, the Company may require you to enter
into an arrangement providing for the payment by you to the Company of any tax
withholding obligation of the Company arising by reason of (i) the exercise of
your Option, (ii) the lapse of any substantial risk of forfeiture to which the
shares of Common Stock are subject at the time of exercise, or (iii) the
disposition of shares of Common Stock acquired upon such exercise.

 

(c)                                  If your Option is an Incentive Stock
Option, by exercising your Option you agree that you will notify the Company in
writing within fifteen (15) days after the date of any disposition of any of the
shares of the Common Stock issued upon exercise of your Option that occurs
within two (2) years after the Date of Grant or within one (1) year after the
effective date of exercise of the Option.

 

9.                                      TRANSFERABILITY.  Except as otherwise
provided in this Section 9, your Option is not transferable, except by will or
by the laws of descent and distribution, and is exercisable during your life
only by you.

 

(a)                                 Certain Trusts.  Upon receiving written
permission from the Board or its duly authorized designee, you may transfer your
Option to a trust if you are considered to be the sole beneficial owner
(determined under Section 671 of the Code and applicable state law) while

 

3

--------------------------------------------------------------------------------


 

the Option is held in the trust.  You and the trustee must enter into transfer
and other agreements required by the Company.

 

(b)                                 Domestic Relations Orders.  Upon receiving
written permission from the Board or its duly authorized designee, and provided
that you and the designated transferee enter into transfer and other agreements
required by the Company, you may transfer your Option pursuant to the terms of a
domestic relations order, or official marital settlement agreement that contains
the information required by the Company to effectuate the transfer.  You are
encouraged to discuss the proposed terms of any division of this Option with the
Company prior to finalizing the domestic relations order or marital settlement
agreement to help ensure the required information is contained within the
domestic relations order or marital settlement agreement.  If your Option is an
Incentive Stock Option, your Option may be deemed to be a Nonstatutory Stock
Option as a result of such transfer.

 

(c)                                  Beneficiary Designation.  Upon receiving
written permission from the Board or its duly authorized designee, you may, by
delivering written notice to the Company, in a form approved by the Company and
any broker designated by the Company to handle Option exercises, designate a
third party who, on your death, will thereafter be entitled to exercise this
Option and receive the Common Stock or other consideration resulting from such
exercise.  In the absence of such a designation, your executor or administrator
of your estate will be entitled to exercise this Option and receive, on behalf
of your estate, the Common Stock or other consideration resulting from such
exercise.

 

10.                               CHANGE IN CONTROL.

 

(a)                                 If a Change in Control occurs and your
Continuous Service with the Company has not terminated as of, or immediately
prior to, the effective time of the Change in Control, and if your Option is not
continued, assumed or substituted for in accordance with the provisions of
Section 9(c)(i) of the Plan, then, as of the effective time of such Change in
Control, the vesting and exercisability of your Option shall be accelerated in
full.  For clarity, your Option will be considered to be continued, assumed or
substituted for if it remains (or is replaced by an award that is) subject to
terms and conditions that preserve its intrinsic value as of immediately prior
to the Change in Control, provided that it may instead confer the right to
receive cash, common stock of the acquiring entity or other consideration paid
to the stockholders of the Company pursuant to the Change in Control.

 

(b)                                 If a Change in Control occurs, your option
is continued, assumed or substituted for in accordance with Section 9(c)(i) of
the Plan, and as of, or within twelve (12) months after, the effective time of
such Change in Control your Continuous Service terminates due to an involuntary
termination (not including death or Disability) without Cause or due to a
voluntary termination with Good Reason, then, as of the date of termination of
Continuous Service, the vesting and exercisability of your option shall be
accelerated in full.

 

11.                               OPTION NOT A SERVICE CONTRACT.

 

(a)                                 Nothing in this Option Agreement (including,
but not limited to, the vesting of your Option or the issuance of shares of
Common Stock upon exercise of your

 

4

--------------------------------------------------------------------------------


 

Option), the Plan or any covenant of good faith and fair dealing that may be
found implicit in this Option Agreement or the Plan will: (i) confer upon you
any right to continue in the employ of, or affiliation with, the Company or an
Affiliate; (ii) constitute any promise or commitment by the Company or an
Affiliate regarding the fact or nature of future positions, future work
assignments, future compensation or any other term or condition of employment or
affiliation; (iii) confer any right or benefit under this Option Agreement or
the Plan unless such right or benefit has specifically accrued under the terms
of this Option Agreement or Plan; or (iv) deprive the Company of the right to
terminate you at will and without regard to any future vesting opportunity that
you may have.

 

(b)                                 The Company has the right to reorganize,
sell, spin-out or otherwise restructure one or more of its businesses or
Affiliates at any time or from time to time, as it deems appropriate (a
“reorganization”).  Such a reorganization could result in the termination of
your Continuous Service, or the termination of Affiliate status of your employer
and the loss of benefits available to you under this Option Agreement, including
but not limited to, the termination of the right to continue vesting in your
Option.  This Option Agreement, the Plan, the transactions contemplated
hereunder and the vesting schedule set forth herein or any covenant of good
faith and fair dealing that may be found implicit in any of them do not
constitute an express or implied promise of continued engagement as an employee
or consultant for the term of this Option Agreement, for any period, or at all,
and will not interfere in any way with the Company’s right to conduct a
reorganization.

 

12.                               WITHHOLDING OBLIGATIONS.

 

(a)                                 At the time you exercise your Option, in
whole or in part, and at any time thereafter as the Company requests, you hereby
authorize withholding from payroll and any other amounts payable to you, and
otherwise agree to make adequate provision for, any sums required to satisfy the
federal, state, local and foreign tax withholding obligations of the Company or
any Affiliate that arise in connection with the exercise of your Option.

 

(b)                                 If your Option is a Nonstatutory Stock
Option, then upon your request and subject to approval by the Company, and
compliance with any applicable legal conditions or restrictions, the Company may
withhold from fully vested shares of Common Stock otherwise issuable to you upon
the exercise of your Option a number of whole shares of Common Stock having a
Fair Market Value, determined by the Company as of the date of exercise, not in
excess of the statutory maximum applicable tax rate.

 

(c)                                  You may not exercise your Option unless the
tax withholding obligations of the Company and any Affiliate are satisfied. 
Accordingly, you may not be able to exercise your Option when desired even
though your Option is vested, and the Company will have no obligation to issue a
certificate for shares of Common Stock unless such obligations are satisfied.

 

13.                               TAX CONSEQUENCES. You hereby agree that the
Company does not have a duty to design or administer the Plan or its other
compensation programs in a manner that minimizes your tax liabilities.  You will
not make any claim against the Company, or any of its Officers, Directors,
Employees or Affiliates related to tax liabilities arising from your Option or
your other compensation. In particular, you acknowledge that your Option is
exempt from Section 409A of

 

5

--------------------------------------------------------------------------------


 

the Code only if the exercise price per share specified in the Grant Notice is
at least equal to the “fair market value” per share of the Common Stock on the
Date of Grant and there is no other impermissible deferral of compensation
associated with the Option.

 

14.                               NOTICES.  Any notices provided for in your
Option or the Plan will be given in writing (including electronically) and will
be deemed effectively given upon receipt or, in the case of notices delivered by
mail by the Company to you, five (5) days after deposit in the U.S. mail,
postage prepaid, addressed to you at the last address you provided to the
Company.  The Company may, in its sole discretion, decide to deliver any
documents related to participation in the Plan and your Option by electronic
means or to request your consent to participate in the Plan by electronic
means.  By accepting your Option, you consent to receive such documents by
electronic delivery and to participate in the Plan through an online or
electronic system established and maintained by the Company or another third
party designated by the Company.

 

15.                               GOVERNING PLAN DOCUMENT.  Your Option is
subject to all the provisions of the Plan, the provisions of which are hereby
made a part of your Option, and is further subject to all interpretations,
amendments, rules and regulations, which may from time to time be promulgated
and adopted pursuant to the Plan.  If there is any conflict between the
provisions of your Option and those of the Plan, the provisions of the Plan will
control.  In addition, your Option (and any compensation paid or shares issued
under your Option) is subject to recoupment in accordance with The Dodd—Frank
Wall Street Reform and Consumer Protection Act and any implementing regulations
thereunder, any clawback policy adopted by the Company and any compensation
recovery policy otherwise required by applicable law.  No recovery of
compensation under such a clawback policy will be an event giving rise to a
right to resign for “good reason” or for a “constructive termination” (or
similar term) under any agreement with the Company.

 

16.                               OTHER DOCUMENTS.  You will be provided the
Company’s policy permitting certain individuals to sell shares only during
certain “window” periods and the Company’s insider trading policy, in effect
from time to time.

 

17.                               EFFECT ON OTHER EMPLOYEE BENEFIT PLANS.  The
value of your Option will not be included as compensation, earnings, salaries,
or other similar terms used when calculating your benefits under any employee
benefit plan sponsored by the Company or any Affiliate, except as such plan
otherwise expressly provides. The Company expressly reserves its rights to
amend, modify, or terminate any of the Company’s or any Affiliate’s employee
benefit plans.

 

18.                               VOTING RIGHTS.  You will not have voting or
any other rights as a stockholder of the Company with respect to the shares to
be issued pursuant to your Option until such shares are issued to you after you
have appropriately exercised your Option, in accordance with the terms and
conditions of this Option Agreement.   Upon such issuance, you will obtain full
voting and other rights as a stockholder of the Company.  Nothing contained in
your Option, and no action taken pursuant to its provisions, will create or be
construed to create a trust of any kind or a fiduciary relationship between you
and the Company or any other person.

 

19.                               SEVERABILITY.  If all or any part of this
Option Agreement or the Plan is declared by any court or governmental authority
to be unlawful or invalid, such unlawfulness or invalidity

 

6

--------------------------------------------------------------------------------


 

will not invalidate any portion of this Option Agreement or the Plan not
declared to be unlawful or invalid.  Any Section of this Option Agreement (or
part of such a Section) so declared to be unlawful or invalid will, if possible,
be construed in a manner which will give effect to the terms of such Section or
part of a Section to the fullest extent possible while remaining lawful and
valid.

 

20.                               MISCELLANEOUS.

 

(a)                                 The rights and obligations of the Company
under your Option will be transferable to any one or more persons or entities,
and all covenants and agreements hereunder will inure to the benefit of, and be
enforceable by the Company’s successors and assigns.

 

(b)                                 You agree upon request to execute any
further documents or instruments necessary or desirable in the sole
determination of the Company to carry out the purposes or intent of your Option.

 

(c)                                  You acknowledge and agree that you have
reviewed your Option in its entirety, have had an opportunity to obtain the
advice of counsel prior to executing and accepting your Option, and fully
understand all provisions of your Option.

 

(d)                                 This Option Agreement will be subject to all
applicable laws, rules, and regulations, and to such approvals by any
governmental agencies or national securities exchanges as may be required.

 

(e)                                  All obligations of the Company under the
Plan and this Option Agreement will be binding on any successor to the Company,
whether the existence of such successor is the result of a direct or indirect
purchase, merger, consolidation, or otherwise, of all or substantially all of
the business and/or assets of the Company.

 

*                                        
*                                         *

 

This Option Agreement will be deemed to be signed by you upon the signing by you
of the Stock Option Grant Notice to which it is attached.

 

7

--------------------------------------------------------------------------------


 

ATTACHMENT II

 

AMENDED AND RESTATED 2014 EQUITY INCENTIVE PLAN

 

--------------------------------------------------------------------------------